*434By ti-ib CouRT.
BueKETí C. J., Spear, Davis, Prioe and Crew, JJ., concur.
The facts of tins case are not in dispute, ‘and they present' for determination the single question of law, whether the defendant in error, Elizabeth Roof, was entitled to bring and maintain her action of injunction against the plaintiff in error, Nicholas Miller, to restrain him from selling .'and disposing of the property redelivered and returned to Mm, as defendant in said replevin suit, upon the execution by him of the redelivery bound, provided for by Section 5820, Revised Statutes. A proper construction of tlie provisions of this and related sections governing actions in replevin requires, iwe think, that this question be answered in the affirmative. Prior to the amendment of ■the replevin laws, April 3, 1891 (88 O. L., 273), there was ■no provision of the statute whereby the defendant in a replevin suit after judgment in his favor, could elect to have the property taken from him in such suit redelivered and returned to him upon demand made for that purpose. Under the statute in force prior to said amendment, up'on the filing by the plaintiff in a replevin suit of the requisite affidavit amid! bond, the property described in the affidavit was required to be taken by the officer from the possession of the defendant 'and delivered to the plaintiff, and upon such delivery to Mm, plaintiff thereby became invested with the absolute title to the property so delivered and had full power to sell and dispose of the same at pleasure. In such case the bond givenl by the plaintiff, 'as between the parties to the suit, took the place of the property replevined, to the extent at least of the interest therein of the defendant in replevin, and there was no way provided whereby the defendant in replevin could thereafter have or enforce a redelivery and return to him of the specific property so taken, even though upon final hearing judgment in the case should be reudered in Ms favor. Prior to said amendment the bond required to be given by the plaintiff in replevin was conditioned only that he Should "duly prosecute the action and pay all costs and damages that should be awarded against Mm,” and upon the execution .and delivery of such utnidertalring so condi-tiohed the interest of the defendant in the property replevined vested absolutely iu tire plaintiff, ‘and notwithstanding verdict and judgment might thereafter be rendered in! said suit in favor of *435defendant, finding 'him to be the 'owner and entitled to the immediate possession of the property taken, said defendant' could only look to his judgment and the bond given to secure it for his indemnity, and he was without authority or right to have or enforce the return or restoration to him of the specific property taken from him by the writ of replevin. But under 'amended Section 5819, Revised Statutes, as it now stands, and tos in force at the time the defendant in error commenced her 'action in re-plevin in the Court of Common Pleas of Putnam County, the bond given bjr plaintiff in a replevin suit is required to be so conditioned that it no longer operates or has the effect to transfer to plantiff the absolute title and interest of the defendant in the property taken; under the statute 'as- amended the plaintiff is required to execute to the defendant a written undertaking in at least double the value of the property taken conditioned “that the plaintiff shall duly prosecute tire action and in case the judgment shall be against him that he thelm return the property taken or jmy the value so assessed at the election of the defendant,” etc. Under this statute on the giving of such undertaking the interest of the defendant in the property taken only vests .in the plaintiff conditionally, and should the defendant elect to have the property returned to him upon judgment in his favor he is entitled to it, and where the property can be found its return will be enforced by the court. By this .amendment of April 3, 1891, Section 5820, Revised Statutes, was also materially changed, by incorporating- Ln said section the following provision:
“And provided further, that tire defendant may at any time within five days after the property is taken, execute an undertaking to the plaintiff with one or more sufficient sureties in at least double the value of the property taken conditioned .that in case the judgment be against him, that lie shall then return the property taken, or pay the value so assessed, at the election of the plaintiff. * * * Whereupon said property shall be returned to the defendant by the officer, to be retained by the defendant until the determination of the action.”
It was under favor of the provisions of this 'amended section that the plaintiff in error, Nicholas Miller, executed his bond and procured the return to him of the property taken from him by the coroner at the suit of Elizabeth Roof. By force of the provisions of this section, upon the execution of the undertaking permitted *436to be given by a defendant in replevin, the plaintiff in replevin, upon judgment in his favor, is invested with alternative rights, viz., the right to have restoration of the specific property, or the right to a recovery of its value as assessed, according as he may elect, and not only is this right of election given to plaintiff on a judgment in his favor, but the bond which is to be given by the defendant, when the property is returned to ¡him, in express terms obligates the defendant to observe and comply with such election when so made; and not only this, but such bonds in express terms imposes upon defendant the obligation and duty to retain the property in his possession until Hie determination of the action, to the end and for the purpose that tire same may be redelivered and restored to the plaintiff if he shall then so elect.
The plaintiff in error, Nicholas Miller, both by the provisions of the statute and the terms of his bond> was required and obligated to retain the property in controversy in his hands until the final determination of the suit in replevin, and he was and is, without right to soli or dispose of the same in advance of such final determination, inasmuch as such sale would be in violation of the rights of the defendant in error respecting the subject of the action and would tend to render a judgment in her favor ineffectual, if she should elect to have the property returned to her (Section 5572, Revised Statutes). It follows, therefore, that the plaintiff in error was rightfully enjoined.

Judgment affirmed.